                   Case 2:16-cv-07349-JVS-AGR Document 123 Filed 09/16/19 Page 1 of 29 Page ID #:5614

                            REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                        1    RUSS, AUGUST & KABAT
                             Marc A. Fenster, SBN 181067
                        2    mfenster@raklaw.com
                             Ben Wang, SBN 228712
                        3    bwang@raklaw.com
                             Andrew D. Weiss, SBN 232974
                        4    aweiss@raklaw.com
                             12424 Wilshire Boulevard
                        5    Twelfth Floor
                             Los Angeles, California 90025
                        6    Telephone: (310) 826-7474
                             Facsimile: (310) 826-6991
                        7
                        8    Attorneys for Plaintiff
                             SPEX TECHNOLOGIES, INC.
                        9
                       10
                                               UNITED STATES DISTRICT COURT
                       11
RUSS, AUGUST & KABAT




                                             CENTRAL DISTRICT OF CALIFORNIA
                       12
                                                         SOUTHERN DIVISION
                       13
                       14
                       15   SPEX TECHNOLOGIES, INC.,             Case No. 2:16-CV-07349-JVS (ARGx)

                       16                    Plaintiff           PLAINTIFF SPEX
                                                                 TECHNOLOGIES, INC.'S
                       17   v.                                   OPPOSITION TO APRICORN’S
                                                                 MOTION FOR SUMMARY
                       18   APRICORN,                            JUDGMENT OF
                                                                 NONINFRINGEMENT
                       19                    Defendant.

                       20                                        Hearing:
                                                                 Date: November 12, 2019
                       21                                        Time: 1:30 p.m.
                                                                 Place: Courtroom 10C
                       22                                        Judge: Hon. James V. Selna
                       23
                       24
                       25
                       26
                       27
                       28

                                 SPEX'S OPPOSITION TO APRICORN’S MOTION FOR SUMMARY JUDGMENT OF
                                                         NONINFRINGEMENT
                   Case 2:16-cv-07349-JVS-AGR Document 123 Filed 09/16/19 Page 2 of 29 Page ID #:5615

                            REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                        1                           TABLE OF CONTENTS
                        2   I.    INTRODUCTION ...........................................................................................1
                            II. LEGAL STANDARD ......................................................................................2
                        3
                            III. ARGUMENT ...................................................................................................2
                        4
                                 A. To The Extent Necessary, SPEX Has Produced Evidence That The Accused
                        5          Apricorn Products Include A Connection Between The Configuration
                        6          Registers And Crypto Processor Interface Shown In Interface Control
                                   Device 910 ......................................................................................................2
                        7
                                 B. SPEX Has Produced Evidence Showing That The Accused Products Include
                        8           The Equivalent Of The “PCMCIA”-Labeled Boxes Of Interface Control
                        9           Device 910 ......................................................................................................7
                                 C. Mr. Gomez’s Opinion Is Consistent With The Court’s Construction Of
                       10
                                    “Defined Interaction” And The Agreed Construction Of The “Target Means”
                       11           Claim Element .................................................................................................9
RUSS, AUGUST & KABAT




                       12        D. SPEX Has Shown That Data “Must First Pass Through” The “Security
                                   Means” As Required By The Recited Function Of The “Means For
                       13
                                   Mediating” Claim Element ...........................................................................14
                       14        E. Apricorn Engages In Claim Construction To Change The Plain Meaning Of
                       15           The Recited Function Of The “Means For Mediating” Claim Element .......17
                       16        F. The Court Must Reject Apricorn’s Imported Limitation That The “Security
                                    Mean” And “Means For Mediating” Claim Limitations Must Be Separate,
                       17           Distinct Computer Chips ...............................................................................19
                       18        G. Apricorn’s Imported Limitation Into The “Means For Operably
                       19          Connecting” Limitation Is Wrong As A Matter Of Claim Construction. Even
                                   If Correct, SPEX Has Shown Infringement Under Apricorn’s New
                       20          Construction As Well ....................................................................................23
                       21   IV. CONCLUSION ..............................................................................................25
                       22
                       23
                       24
                       25
                       26
                       27
                       28
                                                                                        i
                                 SPEX'S OPPOSITION TO APRICORN’S MOTION FOR SUMMARY JUDGMENT OF
                                                         NONINFRINGEMENT
                   Case 2:16-cv-07349-JVS-AGR Document 123 Filed 09/16/19 Page 3 of 29 Page ID #:5616

                            REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                        1                                         TABLE OF AUTHORITIES
                        2   Cases
                        3   Al-Site Corp. v. VSI Int'l, Inc.,
                                   174 F.3d 1308 (Fed. Cir. 1999) .......................................................................7
                        4
                            Anchor Wall Sys., Inc. v. Rockwood Retaining Walls, Inc.,
                        5        340 F.3d 1298 (Fed. Cir. 2003) .....................................................................13
                        6   Anderson v. Liberty Lobby, Inc.,
                                 477 U.S. 242 (1986) ........................................................................................2
                        7
                            Brilliant Instruments, Inc. v. GuideTech, LLC,
                        8          707 F.3d 1342 (Fed. Cir. 2013) .......................................................................2
                        9   Chiuminatta Concrete Concepts, Inc. v. Cardinal Indus., Inc.,
                                 145 F.3d 1303 (Fed. Cir. 1998) .......................................................................8
                       10
                            Dow Chem. Co. v. United States,
                       11        226 F.3d 1334 (Fed. Cir. 2000) .......................................................................4
RUSS, AUGUST & KABAT




                       12   Epistar Corp. v. ITC,
                                  566 F.3d 1321 (Fed. Cir. 2009) .....................................................................18
                       13
                            Globetrotter Software, Inc. v. Elan Computer Grp., Inc.,
                       14        362 F.3d 1367 (Fed. Cir. 2004) .......................................................................4
                       15   Hamilton v. State Farm Fire & Cas. Co.,
                                 270 F.3d 778 (9th Cir. 2001) .........................................................................21
                       16
                            Intel Corp. v. U.S. Itern. Trade Comm’n,
                       17          948 F.2d 821 (Fed. Cir. 1991) .........................................................................4
                       18   Reeves v. Sanderson Plumbing Products, Inc.,
                                 530 U.S. 133 (2000) ........................................................................................2
                       19
                            Samuel Gart v. Logitech, Inc.,
                       20        254 F.3d 1334 (Fed. Cir. 2001) .......................................................................2
                       21   SRI Int’l v. Matsushita Elec. Corp.,
                                  775 F.2d 1107 (Fed. Cir. 1985) .......................................................................2
                       22
                            Texas Instruments, Inc. v. Cypress Semiconductor Corp.,
                       23         90 F.3d 1558 (Fed. Cir. 1996) .........................................................................8
                       24   Trustees of Columbia Univ. in City of New York v. Symantec Corp.,
                                  811 F.3d 1359 (Fed. Cir. 2016) .....................................................................23
                       25   Statutes
                       26   35 U.S.C. § 112 ¶6 ....................................................................................................7
                       27   Rules
                       28   FED. R. CIV. P. 56 ......................................................................................................2
                                                                                   ii
                                SPEX'S OPPOSITION TO APRICORN’S MOTION FOR SUMMARY JUDGMENT OF
                                                        NONINFRINGEMENT
                   Case 2:16-cv-07349-JVS-AGR Document 123 Filed 09/16/19 Page 4 of 29 Page ID #:5617

                            REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                        1   I.     INTRODUCTION
                        2          There is more than sufficient evidence in the record to prove SPEX’s
                        3   infringement claims, including the opinion of SPEX’s expert, the testimony of
                        4   percipient fact witnesses, and the opinion of Apricorn’s own expert. In its Motion
                        5   for Summary Judgment of Noninfringement (D.I. 93) (the “Motion” or “Mot.”),
                        6   Apricorn ignores or distorts the evidence in the record (and the Court’s claim
                        7   constructions) to argue that summary judgment is appropriate.
                        8          Betraying the weakness of its arguments, Apricorn brings no less than seven
                        9   bases for summary judgment. Most of Apricorn’s arguments are little more than
                       10   attorney argument without analysis of the actual evidence of record or legal support.
                       11   For example, Apricorn argues that it is entitled to summary judgment because,
RUSS, AUGUST & KABAT




                       12   according to Apricorn, there is no evidence that data stored by the accused products
                       13   “must first pass through” the security means before being stored. Despite Apricorn’s
                       14   representation, not only did Mr. Gomez, SPEX’s expert, opine that this limitation
                       15   was met by the accused products and identify evidence to support his opinion
                       16   (thereby creating a genuine dispute of material fact), but Apricorn’s corporate
                       17   representative (Mr. Younggren), Apricorn’s expert (Dr. Jones), and Apricorn’s chip
                       18   manufacturer all testified that data must pass through the security means in the
                       19   accused products before being stored. There is certainly at least a genuine issue of
                       20   material fact as to whether the “must first pass through” limitation is met by the
                       21   accused products.
                       22          As another example, many of Apricorn’s arguments are based on importing
                       23   limitations into already construed claim limitations. None of Apricorn’s newly
                       24   proposed limitations were raised during claim construction. More importantly,
                       25   Apricorn’s new imported limitations are inconsistent with the plain meaning of the
                       26   terms, and Apricorn has failed to identify any clear and unambiguous disclaimer
                       27   importing the limitations into the claims.
                       28
                                                                         1
                                 SPEX'S OPPOSITION TO APRICORN’S MOTION FOR SUMMARY JUDGMENT OF
                                                         NONINFRINGEMENT
                   Case 2:16-cv-07349-JVS-AGR Document 123 Filed 09/16/19 Page 5 of 29 Page ID #:5618

                            REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                        1           Because there are genuine disputes of material fact for all of Apricorn’s
                        2   arguments, the Motion must be denied.
                        3   II.     LEGAL STANDARD
                        4           Summary judgment of non-infringement may only be granted if, after viewing
                        5   the facts in the light most favorable to the patentee, there is no lingering genuine
                        6   issue as to whether the accused instrumentality is covered by the asserted claims.
                        7   Brilliant Instruments, Inc. v. GuideTech, LLC, 707 F.3d 1342, 1348–49 (Fed. Cir.
                        8   2013); FED. R. CIV. P. 56. “The movant bears the burden of demonstrating absence
                        9   of all genuine issues of material fact.” SRI Int’l v. Matsushita Elec. Corp., 775 F.2d
                       10   1107, 1116 (Fed. Cir. 1985). “[T]he plaintiff, to survive the defendant’s motion, need
                       11   only present evidence from which a jury might return a verdict in his favor.”
RUSS, AUGUST & KABAT




                       12   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 257 (1986).
                       13           “[T]he court must draw all reasonable inferences in favor of the non-moving
                       14   party, and it may not make credibility determinations or weigh the evidence.” Reeves
                       15   v. Sanderson Plumbing Products, Inc., 530 U.S. 133, 150 (2000). Because
                       16   “infringement is itself a fact issue” and summary judgment denies the patentee its
                       17   day in court, a district court must approach a motion for summary judgment of non-
                       18   infringement “with a care proportioned to the likelihood of its being inappropriate.”
                       19   SRI Int’l, 775 F.2d at 1116. Even where the structure or process of the accused
                       20   instrumentality is undisputed, genuine issues of material fact often remain that
                       21   preclude summary judgment. See, e.g., Samuel Gart v. Logitech, Inc., 254 F.3d 1334,
                       22   1344 (Fed. Cir. 2001).
                       23   III.    ARGUMENT
                       24           A.    To The Extent Necessary, SPEX Has Produced Evidence
                       25                 That The Accused Apricorn Products Include A Connection
                       26                 Between The Configuration Registers And Crypto Processor
                       27                 Interface Shown In Interface Control Device 910
                       28
                                                                      2
                                  SPEX'S OPPOSITION TO APRICORN’S MOTION FOR SUMMARY JUDGMENT OF
                                                          NONINFRINGEMENT
                   Case 2:16-cv-07349-JVS-AGR Document 123 Filed 09/16/19 Page 6 of 29 Page ID #:5619

                            REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                        1         Apricorn is wrong in arguing that there is no evidence in the record that the
                        2   configuration registers in Interface Control Device 910 are connected to the crypto
                        3   processor interface. The testimony from relevant fact witnesses knowledgeable
                        4   about Apricorn’s accused products shows that the accused products use
                        5   configuration registers to control the functionality of the accused products, including
                        6   whether the encryption block (and the operative connection to the Crypto Processor
                        7   Interface shown in Fig. 9B) is enabled or disabled. E.g., Ex. A, Ko Tr. at 56:20-57:10
                        8   (testifying that configuration registers are used to control the functionality of the
                        9   chips in the accused products), 94:1-8 (same), 81:11-82:24 (testifying that the chip
                       10   can be configured to disable the encryption functionality); Ex. B, Younggren Tr. at
                       11   98:16-99:25 (“[t]here are configuration registers in the accused devices”).1 Because
RUSS, AUGUST & KABAT




                       12   the configuration registers control the various components of the chips, they are
                       13   necessarily connected to, inter alia, the crypto processor interface consistent with
                       14   Interface Control Device 910.
                       15         Mr. Gomez, SPEX’s technical expert, further opined that the accused products
                       16   include all of the elements of Interface Control Device 910, including the connection
                       17   between the configuration registers and the cryptographic processor. Ex. 2, Gomez
                       18   Inf. Rep. ¶¶156 (“All of the elements shown in interface control device 910 shown
                       19   in Figure 9B of the ‘802 patent are found in the accused products,” further noting
                       20   that configuration registers can be found in the USB component),
                       21
                       22
                       23
                       24
                       25                                     ; see also id. ¶¶68, 72, 161, 171. This evidence is
                       26
                       27   1
                             All lettered exhibits are attached to the concurrently filed declaration of Andrew
                       28   D. Weiss. All numbered exhibits refer to exhibits attached to Apricorn’s motion.
                                                                      3
                                SPEX'S OPPOSITION TO APRICORN’S MOTION FOR SUMMARY JUDGMENT OF
                                                        NONINFRINGEMENT
                   Case 2:16-cv-07349-JVS-AGR Document 123 Filed 09/16/19 Page 7 of 29 Page ID #:5620

                            REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                        1   sufficient to support a jury verdict that the Apricorn accused products have a
                        2   structure equivalent to the Interface Control Device 910 (as shown in Fig. 9B).
                        3         Even Apricorn’s expert, Dr. Jones, does not dispute that the structure of
                        4   Interface Control Device 910 is found in the accused products. Dr. Jones’ non-
                        5   infringement opinion is limited to three disagreements: (1) whether the recited
                        6   function is practiced by the accused products (Ex. C, Jones Reb. Rep. ¶127); (2)
                        7   whether the means for mediating must be a distinct chip on a circuit board (addressed
                        8   below) (id. ¶126); and (3) whether additional, unclaimed functionality can prevent
                        9   infringement (it cannot) (id. ¶¶141-42). Mr. Jones did not opine that the accused
                       10   products did not have a connection between the configuration registers and the
                       11   cryptographic processor.
RUSS, AUGUST & KABAT




                       12         To show infringement of this claim element, SPEX must show that the
                       13   accused products have the corresponding structure or their equivalents. As shown
                       14   above, SPEX has put forward substantial evidence that the accused products have
                       15   structure that corresponds, or is equivalent, to an Interface Control Device 910.
                       16   Whether the structures identified in the accused products correspond, or are
                       17   equivalent, to the Interface Control Device 910 are questions of fact for the jury.
                       18   Intel Corp. v. U.S. Itern. Trade Comm’n, 948 F.2d 821, 841 (Fed. Cir. 1991) (“The
                       19   determination of literal infringement is a question of fact . . . as is the determination
                       20   of equivalent structure under 35 U.S.C. § 112, paragraph 6.”); Dow Chem. Co. v.
                       21   United States, 226 F.3d 1334, 1338 (Fed. Cir. 2000) (the issue of “comparing the
                       22   properly construed claims to the device [or process] accused of infringing” is a
                       23   “factual determination”); Globetrotter Software, Inc. v. Elan Computer Grp., Inc.,
                       24   362 F.3d 1367, 1379 (Fed. Cir. 2004) (vacating summary judgment of no
                       25   infringement because patentee presented expert testimony creating an issue of
                       26   material fact as to whether the accused product infringed claim).
                       27         Apricorn’s argument that Mr. Gomez admitted that the configuration registers
                       28   were not connected to the cryptographic processor interface takes Mr. Gomez’s
                                                                  4
                               SPEX'S OPPOSITION TO APRICORN’S MOTION FOR SUMMARY JUDGMENT OF
                                                       NONINFRINGEMENT
                   Case 2:16-cv-07349-JVS-AGR Document 123 Filed 09/16/19 Page 8 of 29 Page ID #:5621

                            REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                        1   testimony out of context, thereby altering its meaning. In the single question-and-
                        2   answer cited by Apricorn, Mr. Gomez was asked whether Figure 9B (not the accused
                        3   products) showed a path for data that did not include the cryptographic processor,
                        4   i.e., that showed data being stored without first being encrypted. Mot. at 5 (citing
                        5   Ex. 3, Gomez Tr. at 225:20-226:7). The question had nothing to do with the accused
                        6   products. Ex. D, Gomez Tr. at 222:17-225:19 (showing that the questioning was
                        7   about what Fig. 9B shows, and not the accused products). In a somewhat confusing
                        8   exchange, Mr. Gomez did not answer the question, and simply noted that “there is a
                        9   line” from the configuration registers to the cryptographic processor interface, but
                       10   explained that Apricorn did not “perform that function [(i.e., store unencrypted
                       11   data)] or use that in that way [(i.e., bypass encryption)].” Mot. at 5; see also Ex. 2,
RUSS, AUGUST & KABAT




                       12   Gomez Inf. Rep. ¶152 (“[t]he Apricorn configuration scheme does not provide for
                       13   any alternative means for data to be stored on the storage media without first passing
                       14   through the security means.”). When read in context, this is not an admission that
                       15   the accused products lack a connection between the configuration register and crypto
                       16   processor interface. It is simply a statement that all the data in the accused products
                       17   is encrypted before storage, consistent with the recited function of the “means for
                       18   mediating” limitation. Indeed, to ensure that there was no confusion, Mr. Gomez
                       19   later clarified his testimony: “And my point was that this – these – this structure as
                       20   defined in 9B is incorporated in the Apricorn devices, and that the – therefore the
                       21   Apricorn devices actually infringe because they incorporate the structure…. The
                       22   other point I was trying to make was that all of the data passes through the crypto
                       23   processor interface and that there’s no use of an alternative path.” Ex. D, Gomez Tr.
                       24   at 280:7-281:13. Considered in its proper context, Mr. Gomez’s testimony is hardly
                       25   the damaging “admission” that Apricorn claims it to be.
                       26         Moreover, even ignoring the evidence that the accused products include all of
                       27   the elements of Interface Control Device 910, including the connection between the
                       28   configuration registers and the cryptographic processor, Apricorn’s argument based
                                                                     5
                               SPEX'S OPPOSITION TO APRICORN’S MOTION FOR SUMMARY JUDGMENT OF
                                                       NONINFRINGEMENT
                   Case 2:16-cv-07349-JVS-AGR Document 123 Filed 09/16/19 Page 9 of 29 Page ID #:5622

                            REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                        1   on the “local data” line is misplaced. The Court’s claim construction refers to the
                        2   “Interface control device 910 (as shown in Fig. 9B)” as the corresponding structure
                        3   for the function of “mediating communication of data between the host computing
                        4   device and the target means so that the communicated data must first pass through
                        5   the security means.” D.I. 62 at 51. The Court’s construction makes no reference to
                        6   “local data,” or any specific structure for “local data,” and nothing in the
                        7   specification refers to the line, or even suggests that “local data” is necessary for the
                        8   required function of mediating the communication of data between the host and
                        9   target to ensure that it first pass through the security means. As long as the
                       10   components and the relationship depicted in Interface Control Device 910 are
                       11   present in the accused products, and they perform the recited function, they infringe
RUSS, AUGUST & KABAT




                       12   this claim element as construed by the Court.
                       13         Apricorn also argues that SPEX has “treated element 911 [the configuration
                       14   registers] as if it were generic configuration registers in isolation rather than specific
                       15   configuration registers arranged as required in Figure 9B.” Mot. at 6. As shown
                       16   above, this is not true. SPEX has put forth evidence and expert opinion showing that
                       17   the accused products have configuration registers throughout the accused products,
                       18   and that they control relevant aspects of the accused products, including whether
                       19   encryption is enabled and how the device identifies itself to a host computer. Indeed,
                       20   this is the type of functionality of the configuration registers that the Court
                       21   specifically identified as important. D.I. 62 at 37 (noting the disclosure in the
                       22   specification that “the content of the configuration registers enables the interface
                       23   control device to present to the host computing device a desired identification of the
                       24   peripheral device, and determines whether data passing through the peripheral
                       25   device must be subjected to security operations.” (quoting ’802 patent at 17:25-36)).
                       26   Block diagrams such as Fig. 9B of the ’802 patent, or the block diagrams of the chips
                       27   used in the accused products reproduced below, are logical diagrams of
                       28   electronics—not physical ones. See Ex. E, Jones Tr. at 183:23-184:2 (Apricorn’s
                                                                   6
                               SPEX'S OPPOSITION TO APRICORN’S MOTION FOR SUMMARY JUDGMENT OF
                                                       NONINFRINGEMENT
                       Case 2:16-cv-07349-JVS-AGR Document 123 Filed 09/16/19 Page 10 of 29 Page ID
                                                        #:5623
                             REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                        1    expert noting that block diagrams of the chips used by the accused products are just
                        2    representations of the logical, not physical, connections); Ex. D, Gomez Tr. at 58:24-
                        3    66:2 (noting the differences between block diagrams, and physical layouts). As long
                        4    as the accused products include configuration registers as described in the
                        5    specification (or their equivalents) as part of Interface Control Device 910 and the
                        6    relationships between components shown in Interface Control Device 910, the
                        7    accused products infringe. SPEX has produced evidence to meet this limitation.
                        8          Accordingly, SPEX has put forth more than sufficient evidence showing that
                        9    the accused products infringe the “means for mediating…” claim element. Mr.
                       10    Gomez did not testify, voluntarily or otherwise, that the accused products do not
                       11    meet all of the requirements of Interface Control Device 910. And, regardless of his
RUSS, AUGUST & KABAT




                       12    testimony, there is substantial evidence in the record to create a genuine dispute of
                       13    material fact. Apricorn’s Motion on this point must be denied.
                       14          B.     SPEX Has Produced Evidence Showing That The Accused
                       15                 Products Include The Equivalent Of The “PCMCIA”-
                       16                 Labeled Boxes Of Interface Control Device 910
                       17          Apricorn argues that it is entitled to summary judgment because Mr. Gomez
                       18    “mistakenly opines that Apricorn’s accused products literally include these
                       19    ‘PCMCIA’ components.” Mot. at 8-10. Mr. Gomez never rendered any such
                       20    opinion, and Apricorn mischaracterizes Mr. Gomez’s report. Instead, Mr. Gomez
                       21    opined that PCMCIA is equivalent to USB here, and that USB discloses the same
                       22    interface and buffers as disclosed in Interface Control Device 910.
                       23          An accused device can be found to infringe if it uses a structural equivalent
                       24    under 35 U.S.C. § 112 ¶6, or an equivalent of the claim limitation under the doctrine
                       25    of equivalence. Al-Site Corp. v. VSI Int'l, Inc., 174 F.3d 1308, 1316 (Fed. Cir. 1999)
                       26    (“A structure is equivalent for purposes of § 112 ¶6 (a ‘structural equivalent’) ‘when
                       27    the differences between the structure in the accused device and any disclosed in the
                       28    specification are insubstantial.”’ (quoting Chiuminatta Concrete Concepts, Inc. v.
                                                                       7
                                SPEX'S OPPOSITION TO APRICORN’S MOTION FOR SUMMARY JUDGMENT OF
                                                        NONINFRINGEMENT
                       Case 2:16-cv-07349-JVS-AGR Document 123 Filed 09/16/19 Page 11 of 29 Page ID
                                                        #:5624
                             REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                        1    Cardinal Indus., Inc., 145 F.3d 1303, 1309 (Fed. Cir. 1998)); Texas Instruments, Inc.
                        2    v. Cypress Semiconductor Corp., 90 F.3d 1558, 1566 (Fed. Cir. 1996) (application
                        3    of the doctrine of equivalents similarly “rests on the substantiality of the differences
                        4    between the claimed and accused products or processes” and often involves the
                        5    application of the “function, way, result test”).
                        6          Consistent with the law, Mr. Gomez specifically opined that the “USB
                        7    interface is a structure equivalent to a PCMCIA interface” because it provides the
                        8    same function in the same way “through the use of defined behaviors and other
                        9    substructures including…I/O controllers, [and] address and data buffers.” Ex. 2,
                       10    Gomez Inf. Rep. ¶¶125, 138-39.2 In paragraphs specific to the “means for mediating”
                       11    element, Mr. Gomez provides more specific information with respect to how the
RUSS, AUGUST & KABAT




                       12    equivalent of the “PCMCIA”-labeled structures in Interface Control Device 910 are
                       13    used in the accused products’ implementation of USB. E.g., id. ¶¶
                       14
                       15
                       16                       , 158 (noting PCMCIA blocks, and opining that the accused
                       17    products “contain a host computing device interface, a USB 3.0 (INIC-3706) and
                       18    USB 2.0 (INIC-1806) interface, as I have described above [referring to the section
                       19    of his report including paragraph 125]”),
                       20
                       21
                       22                 , 163-65 (discussing the data and address buffers in more detail,
                       23    including a comparison of the similarities between the address buffers in PCMCIA
                       24    and USB),
                       25                                                              .
                       26
                       27    2
                               Apricorn’s argument that “SPEX’s expert report does not offer an opinion of
                       28    structural equivalents for these components” (Mot. at 9) is simply mistaken.
                                                                     8
                                 SPEX'S OPPOSITION TO APRICORN’S MOTION FOR SUMMARY JUDGMENT OF
                                                         NONINFRINGEMENT
                       Case 2:16-cv-07349-JVS-AGR Document 123 Filed 09/16/19 Page 12 of 29 Page ID
                                                        #:5625
                             REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                        1          Further, Apricorn’s own witnesses, and the corporate representative of
                        2    Apricorn’s chip manufacturer, Mr. Ko, support Mr. Gomez’s opinion that the
                        3    accused products contain the equivalent of the “PCMCIA”-labeled elements. Mr.
                        4    Ko, for instance, acknowledged that there are buffers in the USB interface, including
                        5    a data buffer, and a command buffer, and that address and control information are
                        6    transmitted across the USB interface, just as is shown in Interface Control Device
                        7    910. Ex. A, Ko Tr. at 52:4-54:1, 91:16-92:9, 101:15-102:6; see also id. at 68:3-9
                        8    (“data and command buffers are in the USB core block”). Apricorn’s Mr. Younggren
                        9    similarly acknowledged the USB interface passed addressing information, control
                       10    or setup information, and data. Ex. B, Younggren Tr. at 96:5-98:4. Apricorn’s
                       11    expert, Dr. Jones, also agreed at deposition that USB was designed to replace
RUSS, AUGUST & KABAT




                       12    PCMCIA as the mechanism for connecting devices to a computer. Ex. E, Jones Tr.
                       13    at 196:6-198:21.
                       14          Accordingly, substantial evidence, including from Apricorn’s own witnesses,
                       15    supports that USB is the equivalent of PCMCIA, creating a genuine question of
                       16    material fact. Apricorn’s Motion on this point must be denied.
                       17          C.     Mr. Gomez’s Opinion Is Consistent With The Court’s
                       18                 Construction Of “Defined Interaction” And The Agreed
                       19                 Construction Of The “Target Means” Claim Element
                       20          Apricorn is wrong to argue that Mr. Gomez’s infringement opinion
                       21    contradicts the Court’s claim construction for the “target means” claim element.
                       22    Mot. at 10-13. Substantial evidence shows that the “defined interaction” requirement
                       23    of the asserted claims is satisfied by each of the accused Apricorn products. The
                       24    Court construed “defined interaction” as “an interaction [with a host computing
                       25    device] that can provide one more of a variety of functionalities.” D.I. 62 at 10. The
                       26    Court construed “interaction” according to its plain meaning, which is simply a
                       27    “communication.” Ex. F (https://www.lexico.com/en/definition/interaction).
                       28
                                                                       9
                                SPEX'S OPPOSITION TO APRICORN’S MOTION FOR SUMMARY JUDGMENT OF
                                                        NONINFRINGEMENT
                       Case 2:16-cv-07349-JVS-AGR Document 123 Filed 09/16/19 Page 13 of 29 Page ID
                                                        #:5626
                             REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                        1          SPEX has shown that the accused products perform the recited function of
                        2    “enabling a defined interaction with a host computer device.” SPEX has shown that
                        3    there are communications (i.e., interactions) between the accused products and host
                        4    computing devices that provide one or more of a variety of types of functionality.
                        5    For instance, Mr. Gomez opines that the accused products perform an interaction
                        6    (e.g., transferring data such as USB class codes to inform the host computer of the
                        7    device’s capabilities) to provide functionality (e.g., the storage of data). Ex. 2,
                        8    Gomez Inf. Rep. ¶¶214 (“use of the Apricorn products will result in the devices
                        9    providing to the host information regarding the type of defined interaction in
                       10    response to the request from the host computing device”), 101-02, 139; see also Ex.
                       11    D, Gomez Tr. at 168:14-20 (“So the firmware in the Apricorn -- or in the Apricorn
RUSS, AUGUST & KABAT




                       12    products, including the Initio chips, will respond to a request for what the defined
                       13    interaction is. And in doing so, the host is then informed that it’s a storage device.”),
                       14    169:1-17 (“So in the USB protocol, there’s a means to be able to return different
                       15    class codes. And, you know, one of those class codes is a storage medium.”), 258:14-
                       16    259:18 (“So in the defined interaction it’s going to provide information about the
                       17    storage element or the mass storage device. And as part of the request for
                       18    information, one of the things is the class code that’s returned in the device
                       19    descriptor.”).
                       20          Further, testimony from Roy Younggren, Apricorn’s Vice President of
                       21    Engineering and 30(b)(6) designee, confirms Mr. Gomez’s opinions that the accused
                       22    products interact with a host computing device to identify themselves, thereby
                       23    enabling the functionality of storage of data. Ex. B, Younggren Tr. at 40:12-43:11.
                       24          Likewise, documents in the record confirm that the accused products satisfy
                       25    the “defined interaction” requirement. For instance, the USB specification, which
                       26    the accused products comply with, provides that “[a] USB device must be configured
                       27    before its function(s) may be used,” “the [h]ost typically requests configuration
                       28    information from the USB device to determine the device’s capabilities,” and the
                                                                  10
                                SPEX'S OPPOSITION TO APRICORN’S MOTION FOR SUMMARY JUDGMENT OF
                                                        NONINFRINGEMENT
                       Case 2:16-cv-07349-JVS-AGR Document 123 Filed 09/16/19 Page 14 of 29 Page ID
                                                        #:5627
                             REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                        1    information provided in response to the request may include a class code, which is
                        2    “information that is used to identify a device’s functionality,” and which includes,
                        3    for example, the functionality of “mass storage.” Ex. G, USB 1.1 Specification at
                        4    SPEX00074389; Ex. H (https://www.usb.org/defined-class-codes).
                        5          The admissions of Apricorn’s fact witnesses, documents in the record, and
                        6    Mr. Gomez’s opinions all confirm that the accused products communicate with host
                        7    devices to identify themselves as, inter alia, storage devices, and through that
                        8    interaction, provide one or more of a variety of types of functionality, including data
                        9    storage. These undisputed facts are consistent with the examples of a “defined
                       10    interaction” in the Court’s claim construction order. Crediting SPEX’s expert, the
                       11    Court recognized that the claims and specification use the term “defined interaction”
RUSS, AUGUST & KABAT




                       12    to “define the types of functionality within which a product would operate and
                       13    convey that information to the host computer,” D.I. 62 at 10, which is undisputedly
                       14    consistent with how the accused products operate.
                       15          At a minimum, the current record raises a disputed issue of material fact that
                       16    precludes summary judgment. The evidence would support a jury verdict that the
                       17    accused products meet the “defined interaction” limitation because they have
                       18    communications (i.e., interactions) with the host computer to provide one or more
                       19    functionalities consistent with the claims and the Court’s claim construction.
                       20          Despite the record evidence, Apricorn brings two arguments in support of its
                       21    Motion. First, Apricorn seems to argue that Mr. Gomez’s opinion is not sufficient
                       22    because USB class codes are not a defined interaction. Mot. at 11-12. However, the
                       23    use of identifiers, such as class codes, to define the functionality of a peripheral
                       24    device to a host computer has already been expressly endorsed by the Court as
                       25    “consistent with how the patent claims and specification use the term ‘defined
                       26    interaction.’” D.I. 62 at 9-10. Mr. Gomez’s opinion is therefore consistent with the
                       27    construction of “defined interaction.” See Ex. D, Gomez Tr. at 278:10-16 (“Q Okay.
                       28    And what about the defined interaction as it relates to the target means, what was
                                                                    11
                                SPEX'S OPPOSITION TO APRICORN’S MOTION FOR SUMMARY JUDGMENT OF
                                                        NONINFRINGEMENT
                       Case 2:16-cv-07349-JVS-AGR Document 123 Filed 09/16/19 Page 15 of 29 Page ID
                                                        #:5628
                             REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                        1    your understanding of that? [A] That it just provide information about the type of --
                        2    or the functionality that is being provided.” (objection removed)). Furthermore,
                        3    Apricorn’s expert, Dr. Jones, also did not opine that Mr. Gomez did not identify a
                        4    defined interaction. Instead, Dr. Jones opined that the Court’s claim construction
                        5    requires an infringing device have multiple functionalities (it does not), and that the
                        6    recited function requires that the memory element actively communicate with the
                        7    host computer (it also does not, as discussed below). Ex. C, Jones Reb. Rep. ¶¶84-
                        8    85; Ex. E, Jones Tr. at 174:20-176:10.
                        9          With respect to the second argument, Apricorn argues that it does not infringe
                       10    the “target means” claim element because “Apricorn’s accused products use a
                       11    different protocol to communicate with a host computing device (USB) than the
RUSS, AUGUST & KABAT




                       12    protocol used to provide for data storage (NAND flash drive interface or SATA
                       13    interface).” Mot. at 12-13. Nothing in the construction of the “target means” or
                       14    “defined interaction” claim limitations requires that the protocol used by the host
                       15    computer interface be the same as the protocol for the target means interface.
                       16    Apricorn’s proposed imported limitation is further inconsistent with the intrinsic
                       17    evidence, which includes a preferred embodiment where the host interface protocol
                       18    (e.g., PCMCIA) is different than the target means protocol (e.g., Compact Flash).
                       19    E.g., Ex. I, ’802 patent at Fig. 9B, 17:18-21 (“the host computing device
                       20    communicates via PCMCIA interface and the target functionality is embodied by a
                       21    compact flash memory device”), 5:5-10 (disclosing examples of host interfaces
                       22    including PCMCIA, RS-232, wireless communications, and smart card protocols),
                       23    13:31-38 (disclosing that memory module can use, for example, NAN flash memory,
                       24    Compact Flash, SCSI or IDE protocols).3
                       25    3
                               To the extent Apricorn is arguing that the Court’s construction of “defined
                       26    interaction” requires a direct interaction between the host computer and the target
                       27    means, this argument is flawed for the same reasons as Apricorn’s multiple
                             protocols argument is flawed. It imports a limitation that conflicts with the intrinsic
                       28    evidence, and the agreed construction.
                                                                        12
                                 SPEX'S OPPOSITION TO APRICORN’S MOTION FOR SUMMARY JUDGMENT OF
                                                         NONINFRINGEMENT
                       Case 2:16-cv-07349-JVS-AGR Document 123 Filed 09/16/19 Page 16 of 29 Page ID
                                                        #:5629
                             REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                        1          In a footnote, Apricorn also argues that memory are “passive components”
                        2    and therefore cannot infringe the “target means” claim limitation. Mot. at 13 n.2.
                        3    The fact that Apricorn buries this argument in a footnote underscores its weakness.
                        4    Apricorn’s footnote is based solely on attorney ipse dixit. Mr. Gomez identifies flash
                        5    memory, solid state disks and rotating disks as the corresponding structures. Ex. 2,
                        6    Gomez Inf. Rep. ¶¶98-100. The ’802 patent specification specifically identifies these
                        7    types of memory as examples of the target means. Ex. I, ’802 patent at 13:27-38
                        8    (referring to, inter alia, “flash memory,” “solid-state disk[s],” “SCSI disks,” and
                        9    “IDE disks”). The memory performs the recited function because the memory makes
                       10    it possible for the Accused Devices to act as mass storage devices. Ex. 2, Gomez Inf.
                       11    Rep. ¶¶98-102. Apricorn’s argument that such memory cannot by its very nature
RUSS, AUGUST & KABAT




                       12    enable a defined interaction would impermissibly read out exemplary embodiments
                       13    from the ’802 patent. See, e.g., Anchor Wall Sys., Inc. v. Rockwood Retaining Walls,
                       14    Inc., 340 F.3d 1298, 1308 (Fed. Cir. 2003).4
                       15          Nor is there any support in the claim construction for Apricorn’s contention
                       16    that a “passive” target means cannot “enable” a defined interaction. The Court did
                       17    not construe “enabling.” As such, it is construed according to its ordinary meaning:
                       18    “to make possible” or “to provide with the means or opportunity.” Ex. J,
                       19    (https://www.merriam-webster.com/dictionary/enable).        “Enabling    a    defined
                       20    interaction” does not mean that the target means has to actively enable the defined
                       21    interaction. Enabling only requires making an action possible. That memory is
                       22    present in the accused products certainly makes it possible for the host to be
                       23
                       24    4
                               Apricorn’s argument is also inconsistent with the parties’ agreed upon
                       25    construction for “target means.” Apricorn agreed that the structure of “target
                             means” includes “[a] memory module adapted to enable non-volatile storage of
                       26    data,” and expressly referred to “flash memory,” “solid-state disk[s],” “SCSI
                       27    disks,” and “IDE disks,” as intrinsic support. D.I. 41 at 38-40. The Court should
                             reject Apricorn’s attempt to argue that structure it previously agreed as satisfying
                       28    the “target means” limitation cannot now do so because it is supposedly “passive.”
                                                                       13
                                 SPEX'S OPPOSITION TO APRICORN’S MOTION FOR SUMMARY JUDGMENT OF
                                                         NONINFRINGEMENT
                       Case 2:16-cv-07349-JVS-AGR Document 123 Filed 09/16/19 Page 17 of 29 Page ID
                                                        #:5630
                             REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                        1    informed that the accused product is a storage device capable of performing the
                        2    function of storing data.
                        3          As shown above, when properly considered without Apricorn’s improperly
                        4    imported limitations, the accused products infringe the “target means” claim
                        5    element. Because SPEX has put forth substantial evidence to show that the “target
                        6    means” element as construed by the Court is infringed, this portion of Apricorn’s
                        7    argument must be denied.
                        8          D.     SPEX Has Shown That Data “Must First Pass Through” The
                        9                 “Security Means” As Required By The Recited Function Of
                       10                 The “Means For Mediating” Claim Element
                       11          For the “means for mediating” claim element, SPEX has shown both that the
RUSS, AUGUST & KABAT




                       12    accused products perform the recited function, and that the accused products include
                       13    the corresponding structure (Interface Control Device 910 or its equivalent). With
                       14    respect to the recited function, Mr. Gomez opined that the configuration of the
                       15    Apricorn accused products “ensures that all data must first pass through the security
                       16    means before it is stored on the storage media.” E.g., Ex. 2, Gomez Inf. Rep. ¶¶152-
                       17    55 (citing to relevant testimony). Mr. Gomez’s opinion is supported by the testimony
                       18    of Apricorn (through Mr. Younggren) as well as the testimony of Mr. Ko, the
                       19    corporate representative of Apricorn’s chip manufacturer. Ex. B, Younggren Tr. at
                       20    32:11-33:11 (“all data that is stored in the storage medium in the accused products
                       21    is encrypted”; “no data is written to the storage medium without it first being
                       22    encrypted”; further testifying that the encryption of user data is automatic and
                       23    transparent to the end-user); Ex. A, Ko Tr. at 72:5-73:25 (“data cannot flow from
                       24    the FIFO to the NAND flash controller without going through the AES block”),
                       25    77:22-78:2 (“Q And that data is all encrypted; is that right? A Uh-huh. Q And that
                       26    encrypted data is written to the memory module? A Uh-huh.”).
                       27          With respect to the corresponding structure of Interface Control Device 910,
                       28    Mr. Gomez opined in great detail about how the structures in the Interface Control
                                                                    14
                                SPEX'S OPPOSITION TO APRICORN’S MOTION FOR SUMMARY JUDGMENT OF
                                                        NONINFRINGEMENT
                       Case 2:16-cv-07349-JVS-AGR Document 123 Filed 09/16/19 Page 18 of 29 Page ID
                                                        #:5631
                             REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                        1    Device 910 correspond to the structures in the accused products. E.g., Ex. 2, Gomez
                        2    Inf. Rep. ¶¶156-80 (citing to numerous documents and testimony). With respect to
                        3    the particular connection highlighted by Apricorn, Mr. Gomez specifically opined
                        4    as to how the data buffer in the accused products is connected to the AES encryption
                        5    block. E.g., id. ¶¶
                        6
                        7
                        8
                        9
                       10                                                                                  . E.g.,
                       11    Ex. A, Ko Tr. at 72:11-73:73:13; see also Ex. E, Jones Tr. at 184:11-185:4. This is
RUSS, AUGUST & KABAT




                       12    shown in the image below by the red arrows. All data to be written to the NAND
                       13    Flash must pass through the AES encryption module first. See Ex. A, Ko Tr. at
                       14    64:24-65:5 (the double-sided arrows represent the flow of data). The green arrows
                       15    show the flow of the (now encrypted) data out of AES block and into NAND Flash
                       16    memory for storage.
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
                                                                     15
                                SPEX'S OPPOSITION TO APRICORN’S MOTION FOR SUMMARY JUDGMENT OF
                                                        NONINFRINGEMENT
                       Case 2:16-cv-07349-JVS-AGR Document 123 Filed 09/16/19 Page 19 of 29 Page ID
                                                        #:5632
                             REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                        1
                        2
                        3
                        4
                        5
                        6
                        7
                        8
                        9
                       10
                       11
RUSS, AUGUST & KABAT




                       12          Apricorn ignores the opinion of Mr. Gomez as well as the testimony of fact
                             witnesses such as those cited by Mr. Gomez (Ex. 2, Gomez Inf. Rep. ¶¶153-55) to
                       13
                             counterfactually argue that SPEX has failed to show evidence that the accused
                       14
                             products must first pass data through the security means to be encrypted. This
                       15
                             argument is simply untrue, and, even more importantly, is contradicted by all of the
                       16
                             evidence in the record. Indeed, as discussed with respect to Apricorn’s first argument
                       17
                             above, even Dr. Jones, Apricorn’s expert, does not dispute that the accused products
                       18
                             perform the recited function. Ex. C, Jones Reb. Rep. ¶¶126-27, 141-42 (expressing
                       19
                             only three opinions as to why the “mean for mediating” element is purportedly not
                       20
                             infringed which do not support this argument).
                       21
                                   Apricorn also appears to argue that the Court found in claim construction that
                       22
                             a portion of the recited function (“must first pass through”) corresponds to a specific
                       23
                             portion of Interface Control Device 910 (the line highlighted red in Apricorn’s
                       24
                             motion). Mot. at 14-15 (“the corresponding structure of Interface control device 910
                       25
                             (as shown in Fig. 9B) of the ’802 patent that ensures data ‘must first pass through’
                       26
                             the AES block.”). The Court made no such finding, and there is no precedent for
                       27
                             engaging in means-plus-function claim construction of only subparts as argued by
                       28
                                                                       16
                                SPEX'S OPPOSITION TO APRICORN’S MOTION FOR SUMMARY JUDGMENT OF
                                                        NONINFRINGEMENT
                       Case 2:16-cv-07349-JVS-AGR Document 123 Filed 09/16/19 Page 20 of 29 Page ID
                                                        #:5633
                             REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                        1    Apricorn. Further, there is no factual support for Apricorn’s argument. There is
                        2    nothing in the specification of the ’802 patent that supports that the line highlighted
                        3    by Apricorn, without more, is the corresponding structure of the “must first pass
                        4    through” portion of the recited function. And neither Mr. Gomez nor Dr. Jones
                        5    rendered such an opinion either.
                        6          Accordingly, SPEX has shown that the accused products include both the
                        7    recited function and corresponding structure of the “means for mediating” claim
                        8    element, and this portion of Apricorn’s motion must be denied.
                        9          E.     Apricorn Engages In Claim Construction To Change The
                       10                 Plain Meaning Of The Recited Function Of The “Means For
                       11                 Mediating” Claim Element
RUSS, AUGUST & KABAT




                       12          Apricorn next argues that it is entitled to summary judgment because the
                       13    recited function of “mediating communication between the host computer device
                       14    and the target means so that communication must first pass through the security
                       15    means” requires that data “does not pass through other elements of the means for
                       16    mediating (910) before going to the security means through the crypto processor
                       17    interface.” Mot. at 16-19. In other words, Apricorn is arguing that Apricorn’s
                       18    characterizations of the limitations of the corresponding structure be imported as
                       19    limitations of the recited function. Legally, Apricorn cites no support for its novel
                       20    argument, and it must be rejected for this reason alone. Apricorn’s argument fails
                       21    for other reasons as well.
                       22          First, Apricorn’s argument is inconsistent with the plain meaning of the
                       23    recited function. The plain meaning of the recited function is that the means for
                       24    mediating ensures that data passes through the security means before the data is
                       25    stored. This is the plain and ordinary meaning of “must first pass through” as used
                       26    in the recited function. The plain and ordinary meaning is also consistent with the
                       27    plain meaning of the recited function, as the specification describes one of the
                       28    purposes of the invention being to ensure that encryption occurs in a transparent,
                                                                    17
                                SPEX'S OPPOSITION TO APRICORN’S MOTION FOR SUMMARY JUDGMENT OF
                                                        NONINFRINGEMENT
                       Case 2:16-cv-07349-JVS-AGR Document 123 Filed 09/16/19 Page 21 of 29 Page ID
                                                        #:5634
                             REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                        1    “in-line” manner. E.g., Ex. I, ’802 patent at Fig. 8 (showing the interface control
                        2    device (labeled 802) ensuring data is processed by the security means (labeled 801)),
                        3    3:40-45 (“The peripheral device can also be implemented so that the security
                        4    operations are performed in-line, i.e., the security operations are performed between
                        5    the communication of data to or from the host computer device and the performance
                        6    of the defined interaction.”), 3:59-64 (“Moreover, the provision of in-line security
                        7    in a peripheral device according to the invention enables a more secure exchange of
                        8    data between a host computer device and the peripheral device, overcoming the
                        9    problems identified above in previous systems for performing security operations on
                       10    data exchanged between such device.”), 6:1-7 (“Additionally, the peripheral device
                       11    400 can be implemented so that security operations are performed “in-line,” i.e., the
RUSS, AUGUST & KABAT




                       12    security operations are performed between the communication of data to or from the
                       13    host computer device and the performance of the target functionality provided by
                       14    the peripheral device.”), 16:52-56 (“The interface control device 802 also enables
                       15    the in-line cryptography aspect of the invention, since the interface control device
                       16    802 controls the follow of data between the host computing device and the target
                       17    functionality 807.”), 16:61-17:6 (“The interface control device 802 presents the data
                       18    to a cryptographic processing device interface 808…. The interface control device
                       19    802 then causes the data to be transferred to the target functionality 807.”).
                       20          Conversely, Apricorn has failed to identify a clear and unambiguous
                       21    disclaimer that the inventors intended to limit the recited function to requiring that
                       22    data must pass through only specific aspects of the interface control device 910
                       23    before being stored. See Epistar Corp. v. ITC, 566 F.3d 1321, 1334 (Fed. Cir. 2009)
                       24    (there is “a heavy presumption that claim terms carry their full ordinary and
                       25    customary meaning” unless Apricorn can show clear and unambiguous disclaimer
                       26    or a lexicographic definition by the inventors). Indeed, in their inter partes review
                       27    petition, Apricorn argued (consistent with the plain meaning) that the recited
                       28    function was met because “it would have been obvious to use the data encryption
                                                                   18
                                SPEX'S OPPOSITION TO APRICORN’S MOTION FOR SUMMARY JUDGMENT OF
                                                        NONINFRINGEMENT
                       Case 2:16-cv-07349-JVS-AGR Document 123 Filed 09/16/19 Page 22 of 29 Page ID
                                                        #:5635
                             REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                        1    module disclosed in [the prior art] to encrypt the data before storing it in memory in
                        2    view of [the prior art’s] disclosure of an encryption module on the mother card
                        3    between the host computer and target memory device.” Ex. K, ’802 IPR Petition at
                        4    45.5
                        5            Second, to the extent Apricorn is again arguing that SPEX has not shown a
                        6    connection between the data buffer and the cryptographic processor interface in the
                        7    accused product, Apricorn’s argument is wrong, as shown above in Section III.D.
                        8    See also Ex. 2, Gomez Inf. Rep. ¶¶152 (“The Apricorn configuration scheme does
                        9    not provide for any alternative means for data to be stored on the storage media
                       10    without first passing through the security means.”), 154 (identifying Mr.
                       11    Younggren’s testimony that “no data is written to the storage medium without it first
RUSS, AUGUST & KABAT




                       12    being encrypted” (emphasis added)),
                       13        .
                       14            Finally, even if Apricorn’s imported limitation is accepted (which it should
                       15    not be), Apricorn’s argument rests on the assumption that there is in fact structure in
                       16    the accused product between the data buffer and cryptographic processor. Apricorn
                       17    has failed to identify any such structure in its Motion, and its expert did not even
                       18    refer to this argument. See also Ex. C, Jones Reb. Rep. ¶¶126-27, 141-42 (Dr.
                       19    Jones’s expert report also fails to identify the additional structure Apricorn argues is
                       20    present in the accused products)
                       21            Accordingly, this aspect of the Apricorn’s Motion must be denied.
                       22            F.    The Court Must Reject Apricorn’s Imported Limitation
                       23                  That The “Security Mean” And “Means For Mediating”
                       24                  Claim Limitations Must Be Separate, Distinct Computer
                       25                  Chips
                       26
                       27    5
                               In other words, Apricorn made the same argument to the PTAB that it now argues
                       28    is contrary to the meaning of the recited function.
                                                                       19
                                 SPEX'S OPPOSITION TO APRICORN’S MOTION FOR SUMMARY JUDGMENT OF
                                                         NONINFRINGEMENT
                       Case 2:16-cv-07349-JVS-AGR Document 123 Filed 09/16/19 Page 23 of 29 Page ID
                                                        #:5636
                             REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                        1           Apricorn argues that SPEX has not shown infringement because the “security
                        2    means” and “means for mediating” claim limitations must be infringed by separate,
                        3    distinct computer chips within a single peripheral device. Mot. at 19-23. According
                        4    to Apricorn, because both of these claim elements are infringed by specific hardware
                        5    components within a single computer chip in the accused products, it cannot
                        6    infringe. Id.
                        7           There is no support within the intrinsic evidence (claims, specification, or file
                        8    history of the ’802 patent) for this imported limitation. For example, Figures 8, 9A
                        9    and 9B are block diagrams of the invention (Ex. I, ’802 patent at 4:38-44) that are
                       10    logical descriptions of the invention, not a PCB layout requiring that the “security
                       11    means” and “means for mediating” claim elements be separate, distinct computer
RUSS, AUGUST & KABAT




                       12    chips. See Ex. E, Jones Tr. at 183:23-184:2 (Apricorn’s expert noting that block
                       13    diagrams of the chips used by the accused products are just representations of the
                       14    logical, not physical connections); Ex. D, Gomez Tr. at 58:24-66:2 (noting the
                       15    differences between block diagrams, and physical layouts). And, even if they were
                       16    PCB layouts, there is no clear and unambiguous disclaimer of products that have the
                       17    “security means” and “means for mediating” physically on the same chip. See, e.g.,
                       18    Epistar, 566 F.3d at 1334.
                       19           While the Court required that the “security means” consist of a “specific
                       20    hardware component,” nothing in the construction required that the security means
                       21    be physically and functionally separate or a single-purpose component, or that it
                       22    could not reside on the same chip as other components. See D.I. 62 at 16-23.
                       23    Apricorn points to the Court’s use of the word “interfaces” in the Order Regarding
                       24    Claim Construction (Mot. at 21) but nothing about the Court’s use of the word
                       25    “interfaces” requires that the claims include the separate, distinct computer chip
                       26    limitation now asserted by Apricorn.
                       27           Apricorn’s citations to the briefing and Order from the motion to dismiss
                       28    similarly do not support Apricorn’s imported limitations. In the briefing on the
                                                                   20
                                SPEX'S OPPOSITION TO APRICORN’S MOTION FOR SUMMARY JUDGMENT OF
                                                        NONINFRINGEMENT
                       Case 2:16-cv-07349-JVS-AGR Document 123 Filed 09/16/19 Page 24 of 29 Page ID
                                                        #:5637
                             REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                        1    motion to dismiss, SPEX was pointing out that the claims were not abstract because
                        2    they claimed a number of specific hardware components. E.g., D.I. 27 at 1 (“The
                        3    claims are directed to specific, concrete devices, not an abstract idea. For example,
                        4    the peripheral device claimed by claim 11 of the '802 patent has five specific
                        5    hardware components”), 7 (“The patents-in-suit claim specific machines
                        6    implementing specific technology. The claims are not directed to an abstract idea.”),
                        7    8 (“The claimed peripheral device has five specified hardware components”). SPEX
                        8    never argued that any of the hardware components were separate, distinct computer
                        9    chips, and such an argument was unnecessary to show that the claims of the ‘802
                       10    patent were not abstract.
                       11          Similarly, the Court’s Order denying Apricorn’s motion to dismiss did not
RUSS, AUGUST & KABAT




                       12    find (or rely on) that the claims of the ’802 patent required separate, distinct
                       13    computer chips. D.I. 29-1 at 7-8 (“claim is tied to a specific structure, which is a
                       14    peripheral device”; “claim 11 describes a physical structure that contains a
                       15    combination of components”). To the extent Apricorn’s argument is based on the
                       16    word “component,” the plain meaning of the word is that it refers to a part of a larger
                       17    whole (here, a peripheral device), not that each claim limitation must be a separate,
                       18    distinct computer chip.6
                       19          Apricorn’s reliance in footnote 5 of the Motion on the testimony of SPEX’s
                       20    invalidity expert Miguel Gomez is similarly misplaced. Mr. Gomez could not and
                       21
                       22    6
                               Because SPEX has never taken the position that “specific hardware components”
                       23    requires discrete and physically separate components, judicial estoppel does not
                             attach to these arguments. Hamilton v. State Farm Fire & Cas. Co., 270 F.3d 778,
                       24    782 (9th Cir. 2001) (“Judicial estoppel is an equitable doctrine that precludes a
                       25    party from gaining an advantage by asserting one position, and then later seeking
                             an advantage by taking a clearly inconsistent position.”). Necessarily, estoppel
                       26    does not attach to arguments that have never been raised. Id. Further, as SPEX has
                       27    never presented the opinion at issue from Mr. Gomez’s report to the Court or relied
                             on it in filings, it is likewise not estopped by any implication that might be found
                       28    from this statement. Id.
                                                                         21
                                 SPEX'S OPPOSITION TO APRICORN’S MOTION FOR SUMMARY JUDGMENT OF
                                                         NONINFRINGEMENT
                       Case 2:16-cv-07349-JVS-AGR Document 123 Filed 09/16/19 Page 25 of 29 Page ID
                                                        #:5638
                             REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                        1    did not reinterpret the Court’s construction to require physically and functionally
                        2    separate security means and means for mediating. Rather, his comment was simply
                        3    to explain that defendant Kingston’s expert, in a related case, relied on a specific
                        4    MYK-82 chip as the structure for both the “security means” and the “means for
                        5    mediating” without specifically identifying hardware, circuits or silicon on the chip
                        6    as the structure for either limitation. Ex. 6, Gomez Reb. Rep. at 59 n.20. Mr. Gomez
                        7    did not opine that the security means and means for mediating required different
                        8    chips.
                        9             Substantial evidence supports a finding that the accused products meet both
                       10    the “security means” and “means for mediating” limitations. The evidence identifies
                       11    “security means” in the accused products as a specific hardware component. E.g.,
RUSS, AUGUST & KABAT




                       12    Ex. 2, Gomez Inf. Rep. ¶¶68 (showing an AES block), 72 (same), 87-88 (referring
                       13    to an AES cryptographic controller); Ex. D, Gomez Tr. at 58:24-66:2;7 Ex. B,
                       14    Younggren Tr. at 15:8-11 (testifying that “a specific hardware component within the
                       15    accused products that performs the security operations”); Ex. A, Ko Tr. at 45:3-7
                       16    (the AES encryption block is called an “engine” because it uses specialized hardware
                       17    to perform the encryption). And, as discussed in further detail above, the evidence
                       18    identifies other circuits for the required “means for mediating” structure. E.g., Ex. 2,
                       19    Gomez Inf. Rep. ¶¶68-73, 125, 138-39, 156-80; Ex. A, Ko Tr. at 52:4-54:1, 56:20-
                       20    57:10, 68:3-9, 81:11-82:24, 91:16-92:9, 94:1-8, 101:15-102:6; Ex. B, Younggren Tr.
                       21    at 96:5-98:4, 98:16-99:25; Ex. C, Jones Reb. Rep. ¶¶126-27, 141-42 (Dr. Jones did
                       22    not rebut that the corresponding structure was present). There is therefore substantial
                       23
                       24
                             7
                       25      Mr. Gomez notes the differences between functionality and physical design of
                             circuitry. Id. As long as the functionality is separate, a person of ordinary skill in
                       26    the art would understanding that they are specific hardware components. Id. The
                       27    fact that a physical circuit design might necessitate some overlap (such as a shared
                             clock or reset circuit) does not change the understanding of a person of ordinary
                       28    skill.
                                                                        22
                                 SPEX'S OPPOSITION TO APRICORN’S MOTION FOR SUMMARY JUDGMENT OF
                                                         NONINFRINGEMENT
                       Case 2:16-cv-07349-JVS-AGR Document 123 Filed 09/16/19 Page 26 of 29 Page ID
                                                        #:5639
                             REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                        1    evidence that the accused products meet the claim limitations as construed by the
                        2    Court.
                        3             Accordingly, this portion of Apricorn’s Motion should be denied.
                        4             G.    Apricorn’s Imported Limitation Into The “Means For
                        5                   Operably Connecting” Limitation Is Wrong As A Matter Of
                        6                   Claim Construction. Even If Correct, SPEX Has Shown
                        7                   Infringement Under Apricorn’s New Construction As Well
                        8             Apricorn’s final argument seeks to import an “explicit instruction” limitation
                        9    into the “means for operably connecting” limitation based on statements made in an
                       10    inter partes review proceeding for a different, unrelated patent that was not a means
                       11    plus function term. Mot. at 23-25. Apricorn’s argument is based on statements made
RUSS, AUGUST & KABAT




                       12    about the scope of claims in the U.S. Patent No. 6,003,135 (the “135 patent”), not
                       13    the ‘802 patent. Id. While the ‘135 patent and the ‘802 patent share common
                       14    inventors, the patents are not related as evidenced by the fact that there is no “Related
                       15    U.S. Application Data” on the face of either patent. Compare Ex. I, ’802 patent at
                       16    Title Page with Ex. L, ’135 patent at Title Page. Because the patents are not related,
                       17    limitations from the ’135 patent should not be imported into the ’802 patent as
                       18    argued by Apricorn. Trustees of Columbia Univ. in City of New York v. Symantec
                       19    Corp., 811 F.3d 1359, 1369 (Fed. Cir. 2016) (overturning a district court’s claim
                       20    construction where it imported limitations from unrelated patents). As evidenced by
                       21    the quotes in the Motion itself, Apricorn’s cited cases, Verizon and Microsoft,
                       22    considered statements from related patents, not unrelated patents as is at issue here.
                       23    Mot. at 25. Moreover, the terms are different. The “means for operably connecting”
                       24    term that appears in the ’802 patent does not appear in the ’135 patent method claims
                       25    at issue in the IPR. Here, the Court’s construction, as dictated by Section 112(6),
                       26    found that the recited function is “operably connecting the security means and/or the
                       27    target means to the host computing device in response to an instruction from the host
                       28    computing device.” D.I. 62 at 26-27. Because Apricorn has failed to cite to any
                                                                   23
                                SPEX'S OPPOSITION TO APRICORN’S MOTION FOR SUMMARY JUDGMENT OF
                                                        NONINFRINGEMENT
                       Case 2:16-cv-07349-JVS-AGR Document 123 Filed 09/16/19 Page 27 of 29 Page ID
                                                        #:5640
                             REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                        1    evidence from the ’802 patent and its file history to support importing a limitation
                        2    into the recited function for the means plus function term at issue here, Apricorn’s
                        3    argument to import limitations from the ’135 patent into the ’802 patent is
                        4    inappropriate and must be rejected.
                        5          Apricorn’s argument also fails because, even if the “explicit instruction”
                        6    limitation were imported in this recited function, there is evidence in the record
                        7    showing that the accused products do operably connect the security means or target
                        8    means in response to an “explicit instruction” to operably connect the accused
                        9    products. For example, Mr. Gomez described how the accused products receive
                       10    instructions for detecting the presence of a device, and to provide various identifying
                       11    information, which results in the accused products being operably connected to the
RUSS, AUGUST & KABAT




                       12    host computer. Ex. 2, Gomez Inf. Rep. ¶¶127-30 (citing evidence supporting his
                       13    opinion, including the testimony of fact witnesses). Mr. Gomez also provided
                       14    additional details regarding the explicit instructions that meet this recited
                       15    functionality. Id. ¶¶134 (“The USB specification requires a host driver to interrogate
                       16    the peripheral device and the peripheral device must respond in order for
                       17    communications to be set up corresponding to a class type of the peripheral
                       18    device.”), 133 (“A device shall be configured before its functions can be used. The
                       19    host is responsible for configuring a device. The host typically requests
                       20    configuration information from the device to determine its capabilities” and “In
                       21    support of adaptive device drivers that are capable of managing a related group of
                       22    devices, the device and interface descriptors contain Class, SubClass and Protocol
                       23    Fields.”); Ex. M, Gomez Inf. Rep. at ¶236 (“After the device descriptor is read by
                       24    the host, the host issues a command to read configuration information about the
                       25    device…. Once the device has been configured, ‘[f]rom the device’s point of view
                       26    it is now ready for use.’ SPEX00074388.”).
                       27          Other evidence in the record also confirms Mr. Gomez’s opinion. Mr.
                       28    Younggren admitted, for example, that the accused products respond to USB
                                                                 24
                                SPEX'S OPPOSITION TO APRICORN’S MOTION FOR SUMMARY JUDGMENT OF
                                                        NONINFRINGEMENT
                       Case 2:16-cv-07349-JVS-AGR Document 123 Filed 09/16/19 Page 28 of 29 Page ID
                                                        #:5641
                             REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                        1    commands. Ex. B, Younggren Tr at 129:20-130:1. And the USB specification
                        2    confirms that explicit instructions are used. See Ex. G, USB 1.1 specification at
                        3    SPEX00074388 (step 7: ‘The host reads the configuration information from the
                        4    device by reading each configuration zero to n-1, where n is the number of
                        5    configurations.’), SPEX00074395 (describing Standard Device Requests, including
                        6    ‘GET_CONFIGURATION’); see also Ex. B, Younggren Tr. at 36:19-37:5 (the
                        7    accused products adhere to the USB specifications). Indeed, during deposition,
                        8    Apricorn admitted, consistent with the opinion of Mr. Gomez, that the accused
                        9    products respond to USB commands. Ex. B, Younggren Tr. at 129:20-130:1.
                       10          Accordingly, the Court should reject Apricorn’s final argument because it is
                       11    inconsistent with both the Court’s claim construction, and is contradicted by Mr.
RUSS, AUGUST & KABAT




                       12    Gomez’s testimony and other evidence.
                       13    IV.   CONCLUSION
                       14          None of Apricorn’s seven arguments show a lack of genuine dispute of
                       15    material fact. Indeed, for the many of the arguments, the only evidence in the record
                       16    supports SPEX’s infringement claims. The Motion must therefore be denied.
                       17
                       18
                                                                    Respectfully submitted,
                       19
                             DATED: September 16, 2019                    RUSS, AUGUST & KABAT
                       20
                       21                                             /s/ Andrew D. Weiss
                                                                       Andrew D. Weiss
                       22
                       23                                           RUSS, AUGUST & KABAT
                                                                    Marc A. Fenster, SBN 181067
                       24                                           mfenster@raklaw.com
                                                                    Ben Wang, SBN 228712
                       25                                           bwang@raklaw.com
                                                                    Andrew D. Weiss, SBN 232974
                       26                                           aweiss@raklaw.com
                       27
                                                                    Attorneys for Plaintiff
                       28                                           SPEX TECHNOLOGIES, INC.
                                                                     25
                                SPEX'S OPPOSITION TO APRICORN’S MOTION FOR SUMMARY JUDGMENT OF
                                                        NONINFRINGEMENT
                       Case 2:16-cv-07349-JVS-AGR Document 123 Filed 09/16/19 Page 29 of 29 Page ID
                                                        #:5642
                             REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                        1                             CERTIFICATE OF SERVICE
                        2
                                   I hereby certify that all counsel of record who are deemed to have consented
                        3
                             to electronic service are being served with a copy of this document via the Court’s
                        4
                             CM/ECF system per Local Civil Rule 5-3.3 and 5.4
                        5
                        6    Dated: September 16, 2019                    /s/ Andrew D. Weiss
                        7                                                 Andrew D. Weiss

                        8
                        9
                       10
                       11
RUSS, AUGUST & KABAT




                       12
                       13
                       14
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
                                                                      1
                                SPEX'S OPPOSITION TO APRICORN’S MOTION FOR SUMMARY JUDGMENT OF
                                                        NONINFRINGEMENT
